                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF GEORGIA
                                   MACON DIVISION


TOYIA VINSON and TRISHA JAN
BROWN,

          Plaintiffs,

v.

MACON-BIBB COUNTY; SAMUEL                                           CIVIL ACTION NO.
“WADE” MCCORD, in his individual and                                 5:18-cv-00306-TES
official capacity as the Tax Commissioner
and former Assistant Tax Commissioner;
and THOMAS TEDDERS, in his individual
and official capacity as the former Tax
Commissioner,

          Defendants.


       ORDER GRANTING IN PART AND DENYING IN PART DEFENDANTS’
        PARTIAL MOTION TO DISMISS FOR FAILURE TO STATE A CLAIM



         Plaintiffs Toyia Vinson and Trisha Jan Brown are both African-American

 employees of the Macon-Bibb County Tax Commissioner’s Office. In their Complaint,

 they assert employment discrimination claims based on race and retaliation against the

 Macon-Bibb County Tax Commissioner’s Office, current Tax Commissioner and former

 Assistant Tax Commissioner S. Wade McCord, and former Tax Commissioner Thomas

 Tedders under 42 U.S.C. § 1981 1 and Title VII. After filing their Answer and Amended



 1For clarity’s sake, the Court notes, consistent with Plaintiffs’ pleading, that their § 1981 claims effectively
 merge into § 1983 claims for race discrimination. This occurs because the “express ‘action at law’ provided
Answer [Docs. 9, 11], Defendants filed a Partial Motion to Dismiss for Failure to State a

Claim [Doc. 10].

                                    FACTUAL BACKGROUND

        The facts of this case are simple, and unless otherwise noted, are taken from

Plaintiffs’ Complaint and assumed to be true for the purposes for ruling on Defendants’

motion. 2 Plaintiff Vinson began her employment with the Macon-Bibb County Tax

Commissioner’s Office as a Tax Office Clerk Trainee on January 16, 1993, while Plaintiff

Brown, however, began her employment as a Tax Clerk Trainee on October 16, 2000.

[Doc. 1 at ¶¶ 11–12]. Both Plaintiff Vinson and Plaintiff Brown currently hold the position

titles of “Accounting Clerk III.” [Id. at ¶ 13]. In 2014, Tedders posted a hiring notice for

the Staff Accountant position. [Id. at ¶ 14]. However, Tedders hired Thelma Bass, a white

woman, for the position. [Id. at ¶ 16]. Because Tedders hired Bass, Plaintiffs claim that the

tax commissioners, throughout their respective tenures, discriminated against them “by




by § 1983 for the ‘deprivation of any rights, privileges, or immunities secured by the Constitution and laws,’
provides the exclusive federal damages remedy for the violation of the rights guaranteed by § 1981 when
the claim is pressed against a state actor.” Busby v. City of Orlando, 931 F.2d 764, 771 n.6 (11th Cir. 1991).
Stated another way, state actors cannot be sued for constitutional violations outside the purview of § 1983.
Butts v. County of Volusia, 222 F.3d 891, 894 (11th Cir. 2000).

2Throughout their Complaint, Plaintiffs incorrectly make a wholistic reference to “Macon-Bibb County Tax
Commissioner’s Office,” “McCord,” and “Tedders” as “Defendants,” collectively. See generally [Doc. 1].
However, it is obvious that McCord, as the Assistant Tax Commissioner in 2014, could not have posted the
hiring notice at issue—that obligation fell to the elected official at the time, Tedders. By that same token,
the “Defendants” as a whole, in 2014, could not have stated that the “position required an accounting
degree.” [Id. at ¶ 15]. Purely to clarify its analysis, the Court—using the timeline of events provided by
Plaintiffs in their Complaint—identified which Defendant allegedly “did” the complained-of
discriminatory act.


                                                      2
passing over them for a promotion, paying them less than their white [counterparts] for

the same work, and discriminately denying them equal pay raises” and also “retaliat[ing]

against [them] by changing their job duties” after they “complained to [McCord] about

the discrimination.” [Id. at ¶¶ 24–25].

        The Court’s succinct factual background encompasses the global issues concerning

the partial dismissal motion currently before it. Undoubtedly, there are several additional

facts 3 that may be relevant to Plaintiffs’ claims in any forthcoming motion for summary

judgment. However, given the nature of the issues presented in the current motion, issues

involving the specific facts related to the job posting from the Tax Commissioner’s Office,

the job duties themselves, and Bass’s qualifications—which seem to be the crux of

Plaintiffs’ claims—are, at this time, irrelevant. For purposes of this motion, Plaintiffs have

undoubtedly alleged race-centered employment discrimination claims based on failure

to promote, unequal pay, discriminatory pay raises, and retaliation. However, the narrow

question before the Court on this motion is who can be held liable for those claims and in

what capacity.




3For example, in their Complaint, Plaintiffs allege that “Defendants stated that the position required an
accounting degree” and that “because they did not have an accounting degree” they “did not apply for the
position.” [Doc. 1 at ¶¶ 14–15]. However, according to an exhibit attached to Defendants’ Amended
Answer [Doc. 11], the “Job Description” for the “Accountant” position clearly stated, “Bachelors [sic]
Degree in Business with concentration in Accounting preferred or ten years of work experience which
provides the knowledge, skills and abilities to successfully perform the duties and responsibilities of the
position.” [Doc. 11-5 at p. 1]. Given that the motion before the Court falls under Federal Rule of Civil
Procedure 12(b)(6), the Court could not and did not consider this exhibit—because it is attached to the
Defendants’ Answer. See Day v. Taylor, 400 F.3d 1272, 1275–76 (11th Cir. 2005).


                                                    3
                                       DISCUSSION

       A.     Standard of Review

       Defendants seek to dismiss certain claims against them for failure to state a claim

pursuant to Fed. R. Civ. P. 12(b)(6). When ruling on a 12(b)(6) motion, district courts must

accept the facts set forth in the complaint as true. Bell Atl. Corp. v. Twombly, 550 U.S. 544,

572 (2007). A complaint survives a motion to dismiss only if it alleges sufficient factual

matter (accepted as true) that states a claim for relief that is plausible on its face.

McCullough v. Finley, 907 F.3d 1324, 1333 (11th Cir. 2018) (citing Ashcroft v. Iqbal, 556 U.S.

662, 678–79 (2009)). In fact, a well-pled complaint “may proceed even if it strikes a savvy

judge that actual proof of those facts is improbable, and that a recovery is very remote

and unlikely.” Twombly, 550 U.S. at 556 (citations omitted).

       The issue to be decided when considering a motion to dismiss is not whether the

claimant will ultimately prevail, but “whether the claimant is entitled to offer evidence

to support the claims.” Scheuer v. Rhodes, 416 U.S. 232, 236 (1974), overruled on other

grounds by Davis v. Scheuer, 468 U.S. 183 (1984). Stated differently, the complaint must

allege enough facts “to raise a reasonable expectation that discovery will reveal evidence”

supporting a claim. Twombly, 550 U.S. at 556. “Accordingly, the court may dismiss a

complaint pursuant to Federal Rule of Civil Procedure 12(b)(6) when, on the basis of a

dispositive issue of law, no construction of the factual allegations will support the cause

of action.” Marshall Cnty. Bd. of Educ. v. Marshall Cnty. Gas Dist., 992 F.2d 1171, 1174 (11th



                                              4
Cir. 1993). With the foregoing standard in mind, and taking the facts asserted in Plaintiffs’

Complaint regarding claims of employment discrimination based on race and retaliation

as true, the Court rules on Defendants’ Partial Motion to Dismiss.

        B.         Defendants’ Partial Motion to Dismiss [Doc. 10]

        In its most general sense, the motion before the Court seeks dismissal of all claims

asserted against Macon-Bibb County and Tedders. [Doc. 10-1 at p. 1]. McCord, however,

only seeks dismissal of claims asserted against him in his individual capacity. [Id.]; see

also n.7, infra.

                   1.    Plaintiffs’ Claims Against Macon-Bibb County

        As a preliminary matter, the Court dismisses all claims asserted against Macon-

Bibb County. Under Georgia law, it is well-established that employees of constitutionally

elected officers of a county are considered employees of the elected officer, not employees

of the county. Boswell v. Bramlett, 549 S.E.2d 100, 102 (Ga. 2001). To explain its reasoning

in Boswell, the Georgia Supreme Court cited a case from 1979, holding that “a person

employed by the Tax Commissioner of Polk County (a constitutionally elected officer of

the county) was an employee of the tax commissioner and was therefore not subject to

work regulations established by the county governing authority for all employees paid

from county funds.” Id. (citing Mobley v. Polk Cnty., 251 S.E.2d 538, 541 (Ga. 1979)).

        Moreover, the Georgia Constitution “distinguishes between county employees

and employees of elected officials.” Id. For example, “Article IX, Sec. I, Par. IV, which



                                               5
preserves the distinction between county employees and the employees of elected

officials, provides that the General Assembly may authorize the establishment of civil

service systems by county governments ‘covering county employees or county

employees and employees of elected county officials.’” Id. (emphasis added) (quoting

Gwinnett Cnty. v. Yates, 458 S.E.2d 791 (Ga. 1995)). Furthermore, the Georgia Constitution

also “limits the power of the county governing authority such that it cannot take action

‘affecting any elective county office . . . .’” Channell v. Houston, 699 S.E.2d 308, 311–12 (Ga.

2010) (quoting Ga. Const. of 1983 art. IX, § II, ¶ I(c)(1)). Because a county does not control

elective officers and their offices, Plaintiffs’ Complaint fails to identify any factual or legal

basis for any relief whatsoever against Macon-Bibb County. Thus, the Court DISMISSES

all of Plaintiffs’ claims asserted against it. Further, the Court DIRECTS the Clerk of Court

to TERMINATE Macon-Bibb County (or as named in Plaintiffs’ Complaint: Macon-Bibb

County Tax Commissioner’s Office) as a party to this lawsuit. See [Doc. 1 at ¶ 1].

              2.      Plaintiffs’ Title VII Claims Against Defendants McCord and Tedders

       Having dismissed Macon-Bibb County as a party to this lawsuit, the Court next

addresses Plaintiffs’ conceded claims. Plaintiffs withdrew their Title VII claims brought

against Defendants McCord and Tedders in their individual capacities. See Busby v. City

of Orlando, 931 F.2d 764, 772 (11th Cir. 1991) (“Individual capacity suits under Title VII

are . . . inappropriate. The relief granted under Title VII is against the employer, not

individual employees whose actions would constitute a violation of the Act.”); see also



                                               6
[Doc. 15 at p. 6, n.2]. Additionally, Plaintiffs, in their Response to Defendants’ motion,

admit that their failure-to-promote claims brought under Title VII are time-barred for

failure to exhaust administrative remedies through the Equal Employment Opportunity

Commission (“EEOC”). [Doc. 15 at p. 10, n.3]. Accordingly, the Court DISMISSES

Plaintiffs’ Title VII failure-to-promote claims asserted against Defendants McCord and

Tedders in both their individual and official capacities.

       Secondly, the Court turns its attention to the unequal pay, discriminatory pay-

raise, and retaliation claims under Title VII asserted against Defendant Tedders in his

official capacity. To start, “Tedders was the elected Tax Commissioner from 2004 through

August 31, 2015.” [Doc. 1 at ¶ 9]. From the face of the Complaint, it appears that “Plaintiffs

were unaware of the pay discrepancy between themselves and Bass until November 2014,”

when employee salaries were posted on the county’s website. [Id. at ¶ 21] (emphasis

added). Essentially, Plaintiffs first became aware of some pay discrepancy in November

of 2014. Thus, as Plaintiffs acknowledge, they had 180 days to file their EEOC Charges of

Discrimination to seek recovery for any pay discrepancy that occurred prior to November

2014. See [Doc. 15 at p. 10 (citing Allen v. U.S. Steel Corp., 665 F.2d 689, 692 (5th Cir. 1982))].

Because Plaintiffs’ Complaint lacks any factual allegation that they filed such a Charge

for the “challenged act” of unequal pay or failure to receive equal pay raises from

discovery of the discrepancy in November of 2014, those claims against Defendant




                                                7
Tedders in his official capacity are time-barred for failure to exhaust administrative

remedies through the EEOC, and the Court DISMISSES them.

        Furthermore, Plaintiffs’ claim for retaliation under Title VII against Defendant

Tedders in his official capacity must be dismissed as well. Plaintiffs’ allegations related

to their retaliation claim unequivocally state that “[t]hroughout the end of 2017 and 2018,

Plaintiffs complained to [McCord] about the discrimination, including filing a Charge of

Discrimination with the EEOC in January of 2018. Instead of correcting their pay

practices, [McCord allegedly] retaliated against Plaintiffs by changing their job duties.” 4

[Doc. 1 at ¶ 25]. Clearly, any alleged retaliation necessarily occurred after the Plaintiffs

made their complaints (January of 2018) when Defendant Tedders was not the Tax

Commissioner (and hence not their employer), so that he could not have retaliated

against Plaintiffs. 5 [Id. at ¶¶ 25–26]; see also [Docs. 10-2 at p. 1, 10-4 at p. 1]. Therefore, he

cannot be liable for any alleged retaliation as a result of Plaintiffs filing their respective

EEOC Charges and the Court DISMISSES Plaintiffs’ retaliation claim under Title VII

against Defendant Tedders in his official capacity. As a result, Defendant Tedders is an

improperly-named Defendant for Title VII purposes and the Court DISMISSES all of

Plaintiff’s Title VII claims against him in his official capacity. Thus, only the following


4Plaintiffs filed this EEOC Charge with regards to their discovery of pay and raise discrepancies in
November 2017. [Doc. 1 at ¶ 23].

5 Additionally, under Title VII, only employers can be liable for retaliation. As discussed above, Plaintiffs
are considered employees of the Tax Commissioner and because Tedders was not the Tax Commissioner
after August 31, 2015, he was not their employer and thus could not have retaliated against them.


                                                     8
claims are permitted to proceed forward under Title VII: Plaintiffs’ claims for unequal

pay, discriminatory pay raises, and retaliation against Defendant McCord in his official

capacity.

              3.     Plaintiffs’ § 1983 Claims Against Defendants McCord and Tedders

       In their Complaint, Plaintiffs also assert a failure-to-promote claim, claims for

unequal pay and discriminatory pay raises, and a retaliation claim under 42 U.S.C. § 1981

(§ 1983) against Defendants McCord and Tedders in their individual and official

capacities. [Doc. 1 at pp. 8–12]. Plaintiffs contend that in 2014, Defendant Tedders posted

a hiring notice for a Staff Accountant position and they admit that they “did not apply

for the position” because “Defendants stated that the position required an accounting

degree.” [Id. at ¶¶ 14–15]. Plaintiffs claim that they were passed over for a promotion

“based upon their race” when Defendants hired a white woman without an accounting

degree or the requisite skill-set for the Staff Accountant position. [Doc. 1 at ¶ 16].

       The legal bases for race discrimination claims are brought via 42 U.S.C. § 2000e

(“Title VII”) and 42 U.S.C. § 1981 (“§ 1981 (§ 1983)”), and § 1981 (§ 1983) claims are

analyzed under Title VII’s framework. See Standard v. A.B.E.L. Servs., Inc., 161 F.3d 1318,

1330 (11th Cir. 1998) (explaining that claims under Title VII and § 1981 (§ 1983) “have the

same requirements of proof and use the same analytical framework”). Title VII makes it

unlawful for an employer “to discriminate against any individual with respect to his

compensation, terms, conditions, or privileges of employment, because of such



                                              9
individual’s race, color, religion, sex, or national origin.” 42 U.S.C. § 2000e-2(a)(1). Like

Title VII, § 1981 provides:

       All persons within the jurisdiction of the United States shall have the same
       right in every State and Territory to make and enforce contracts, to sue, be
       parties, give evidence, and to the full and equal benefit of all laws and
       proceedings for the security of persons and property as is enjoyed by white
       citizens, and shall be subject to like punishment, pains, penalties, taxes,
       licenses, and exactions of every kind, and to no other.

42 U.S.C. § 1981(a). Regardless of whether a plaintiff is proceeding under Title VII or §

1981 (§ 1983), it is the plaintiff who bears the burden of establishing a prima facie case of

race discrimination. Holifield v. Reno, 115 F.3d 1555, 1561 (11th Cir. 1997).

                     a.       Failure to Promote Claim

       To establish a prima facie case of discriminatory failure to promote, a plaintiff

must prove: (1) that she is a member of a protected class; (2) that she was qualified for

and applied for the promotion; (3) that she was rejected; and (4) that other equally or less

qualified employees who were not members of the protected class were promoted. Combs

v. Plantation Patterns, 106 F.3d 1519, 1539 n.11 (11th Cir. 1997) (emphasis added).

Succinctly put, Plaintiffs’ failures to formally apply for the Staff Accountant position are

fatal to their § 1981 (§ 1983) race discrimination claim for failure to promote. If Plaintiffs—

notwithstanding Defendants’ statement “that the position required an accounting

degree”—still would have applied for the position, fully aware that neither of them

possessed an accounting degree and Defendants then hired someone outside of their

protected class who also lacked an accounting degree, they would have undoubtedly met


                                              10
their burden and established a prima facie case of race discrimination based on a failure

to promote. But because Plaintiffs admit that they “did not apply for the position,” they

cannot prove each of the requisite elements for a failure-to-promote claim and their race

discrimination claim for failure to promote asserted via § 1981 (§ 1983) against

Defendants Tedders and McCord fails as a matter of law and must be DISMISSED. [Doc.

1 at ¶ 15].

       Alternatively, Plaintiffs’ failure-to-promote claims may also be dismissed for

untimely filing under a statute-of-limitations analysis. Plaintiffs’ § 1981 (§ 1983) claims

present a unique circumstance. Generally speaking, Defendants argue that Plaintiffs’ §

1981 (§ 1983) claims are subject to a two-year statute of limitations period, but Plaintiffs

assert that their claims fall within a four-year limitations period. [Docs. 10-1 at p. 9, 15 at

p. 13]. To support their argument, Defendants contend that “[i]n Georgia, the proper

limitations period for all [§ 1981 (§ 1983)] claims is the two-year period set forth in [Ga.

Code Ann.] § 9-3-33 for personal injuries.” [Doc. 10-1 at p. 9 (quoting Inman v. State Bar of

Ga., 611 F. App’x 579, 581 (11th Cir. 2015))]. Plaintiffs, on the other hand, argue that

because their “[§ 1981 (§ 1983)] claims . . . are not claims that were covered by § 1981 until

after the amendment [to the Civil Rights Act] in 1990, [they] have a four[-]year statute of

limitations.” [Doc. 15 at p. 13].

       To begin, when a plaintiff asserts a § 1981 (§ 1983) claim, district courts must

determine if the cause of action arose prior to, or after, the Civil Rights Act of 1991,



                                              11
because different statutes of limitations will apply. See [Doc. 18 at p. 10 (citing Jones v.

R.R. Donnelley & Sons Co., 541 U.S. 369, 383 (2004))]. Defendants argue that a claim

asserting a civil cause of action that was available prior to the enactment of the Civil

Rights Act of 1991 is governed by a two-year statute of limitations, while a claim asserting

a cause of action that arises after the adoption of the Civil Rights Act of 1991 will be

governed by a four-year statute of limitations. [Doc. 18 at p. 10]; see also 28 U.S.C. §

1658(a).

       Determining which statute of limitations period will apply requires a history

lesson of congressional actions and judicial interpretation, going back to the mid-to-late

1980s. Prior to the passage of the Civil Rights Act of 1991, § 1981 simply provided that

“[a]ll persons . . . shall have the same right . . . to make and enforce contracts . . . as is

enjoyed by white citizens.” 42 U.S.C. § 1981(a) (1991). However, the Civil Rights Act of

1991 added subsection (b), where Congress broadly expanded the language “make and

enforce contracts” to include “the making, performance, modification, and termination

of contracts, and the enjoyment of all benefits, privileges, terms and conditions of the

contractual relationship.” Id. at § 1981(b). Congress’s addition of (b) in § 1981 overturned

the Supreme Court’s decision in Patterson v. McLean Credit Union, which had “narrowly

construed the protective reach of [§ 1981] to prohibit race discrimination ‘only [in] the

formation of a contract, but not [in] problems that may arise later from the conditions of

continuing employment.’” Barr v. Bd. of Regents of the Univ. Sys. of Ga., No. 4:17-cv-203,



                                             12
2019 WL 1099791, at *6 (S.D. Ga. Mar. 8, 2019) (second and third alterations in original)

(quoting Patterson v. McLean Credit Union, 491 U.S. 164, 176 (1989)). Before this

amendment, courts were to utilize the most analogous state statute of limitations with

respect to § 1981 (§ 1983) claims. Id. (citing Goodman v. Lukens Steel Co., 482 U.S. 56, 661–

62 (1987)).

       However, in Jones v. R.R. Donnelley & Sons Co., the Supreme Court determined that

§ 1981 (§ 1983) claims that were made possible by enactment of the Civil Rights Act of

1991 and § 1981(b) are “subject to the default four-year statute of limitations period for

federal causes of action as set forth in 28 U.S.C. § 1658(a).” Barr, 2019 WL 1099791, at *6

(citing Jones v. R.R. Donnelley & Sons Co., 541 U.S. 369, 374–80 (2004)). In Jones, the Court

explained that “to the extent Congress created new causes of action not previously

cognizable under [§ 1981 (§ 1983)], such claims are subject to the four-year ‘catch-all’

statute of limitations provided by § 1658(a).” Id. (quoting Jones, 451 U.S. at 380–83)). But

any cause of action that existed prior to the enactment of § 1981(b), the usual practice of

borrowing the relevant statute of limitations would apply. Id. (citing Edwards v. Nat’l

Vision, Inc., 568 F. App’x 854, 860 (11th Cir. 2014) (per curiam)). Thus, in Georgia, the

state’s two-year statute of limitations for personal injuries pursuant to Ga. Code Ann. §

9-3-33 will control any of Plaintiffs’ § 1981 (§ 1983) causes of action that existed prior to

the 1991 amendment. Id. (citations omitted).




                                             13
       In 1989, the Supreme Court concluded that § 1981 “cover[ed] only conduct at the

initial formation of the contract and conduct which impairs the right to enforce contract

obligations through legal process.” Id. at *7 (quoting Patterson, 491 U.S. at 179) (alteration

in original) (articulating the pre-1991 ambit of § 1981). “A failure to promote claim under

[§ 1981 (§ 1983)] was actionable only where a promotion rose ‘to the level of an

opportunity for a new and distinct relation between the employee and the employer.’”

Id. (quoting Patterson, 491 U.S. at 185). Therefore, in the context of “new employment

relationship,” § 1981 (§ 1983) “failure-to-promote claims were cognizable prior to the 1991

amendment and are subject to a two-year statute of limitations.” Id. (citing Edwards, 568

F. App’x at 860).

       Given that the claims set forth in Plaintiffs’ Complaint regarding the Staff

Accountant position clearly created “an opportunity for a new and distinct relation

between” Plaintiffs and their employer, Georgia’s two-year statute of limitations applies

to Plaintiffs’ failure-to-promote claims asserted under § 1981 (§1983). Compare [Doc. 1 at

¶ 13] with [Doc. 1 at ¶ 14] (discussing position titles of “Accounting Clerk III” versus

“Staff Accountant”). Here, Plaintiffs first learned of Bass’s lack of qualifications in

November of 2014. [Doc. 1 at ¶ 21]. Thus, applying Georgia’s two-year limitations period,

any race discrimination claims alleging a failure to promote must have been filed by

November of 2016, and because Plaintiffs filed their lawsuit on August 21, 2018, their

failure-to-promote claims under § 1981 (§ 1983) are untimely. [Doc. 1 at p. 13].



                                             14
                      b.     Unequal Pay and Discriminatory Pay-Raise Claims

       Secondly, the Court examines Plaintiffs’ unequal pay and discriminatory pay-raise

claims asserted in their Complaint. Whether these claims are subject to the four-year

limitations period provided by 28 U.S.C. § 1658 or the two-year limitations period under

Ga. Code Ann. § 9-3-33 “depends on the compensation alleged to have been

discriminately made or refused.” Barr, 2019 WL 1099791, at *8. If an unequal pay claim

arises out of an employee’s initial compensation, determined at the formation of the

employment contract, that claim will be governed by the two-year limitations period. Id.

(citing Palmer v. Stewart Cty. Sch. Dist., 215 F. App’x 822, 824 (11th Cir. 2007) (per curiam)).

But if the unequal pay claim “arises from an employer’s subsequent compensation

decisions, regarding an already employed individual, it is governed by the four-year

[limitations period].” Id. (citing Smith v. Trane U.S., Inc., No. 6:11-CV-36, 2011 WL 4944143,

at *4–5 (S.D. Ga. Oct. 17, 2011)); see also Palmer, 215 F. App’x at 824 (finding unequal pay

claim subject to two-year limitations period where the plaintiff “did not allege any

wrongdoing regarding salary modifications”). In short, if “discriminatory pay raises,

cuts, or other modifications involve post-contract formation conduct that was not

actionable under [§ 1981 (§ 1983)] until the 1991 amendment, claims based on these

discrete acts are subject to the four-year [limitations period].” Id.

       In their Complaint, Plaintiffs state that Defendants violated their federal rights “by

. . . paying them less than their white [counterparts] for the same work,” and “in failing



                                              15
to . . . equally pay[ ] and give raises to Plaintiffs based upon their race.” [Doc. 1 at ¶¶ 36,

42]. Because both Plaintiffs were hired, at the latest by October 16, 2000, and they “were

unaware of the pay discrepancy between themselves and Bass until November 2014,”

and again in November of 2017 after two county-wide raises in 2015 and 2016, their

unequal pay claims “involve post-contract formation conduct” and is subject to the four-

year limitations period. Barr, 2019 WL 1099791, at *8; see also [Doc. 1 at ¶¶ 11–12, 21, 23].

Thus, applying 28 U.S.C. § 1658’s catch-all limitations period of four years, discussed

above, Plaintiffs’ unequal pay claims asserted under § 1981 (§ 1983) against Defendants

McCord and Tedders in their individual and official capacities are timely.

       Because the four-year limitations period saves Plaintiffs’ unequal pay and

discriminatory pay-raise claims, the Court quickly answers whether Plaintiffs have stated

a sufficient claim to survive Defendants’ “pleading-attack” leveled on their Complaint.

To allege a prima facie unequal pay case under § 1981 (§ 1983), a plaintiff must assert that

she held a position similar to that of a higher paid employee who was not a member of

her protected class. Barr, 2019 WL 1099791, at * 10 (citing Crawford v. Carroll, 529, F.3d 961,

974–75 (11th Cir. 2008)). And, to allege that she held a “similar position,” a plaintiff must

point to a comparator and must show that she and that comparator are “similarly situated

in all material respects.” Lewis v. City of Union City, Ga., ____ F.3d. ____ (11th Cir. 2019).

The allegations in Plaintiffs’ Complaint are certainly sufficient to withstand dismissal

based on traditional pleading standards from Federal Rule of Civil Procedure 12(b)(6).



                                              16
Plaintiffs make allegations that they, and Bass, did “the same work”; therefore, Plaintiffs’

unequal pay and discriminatory pay-raise claims asserted against Defendants Tedders

and McCord are permitted to proceed for further factual development. [Doc. 1 at ¶¶ 24,

42]. However, the Court limits these claims against Defendant Tedders to claims

occurring between August 22, 2014 6 and August 31, 2015, for the simple fact that

Defendant Tedders was no longer the Tax Commissioner after August 31, 2015. [Doc. 1

at ¶¶ 9–10]. By that same token, any unequal pay or discriminatory pay-raise claims

asserted via § 1981 (§ 1983) asserted against Defendant McCord must be limited to his

time of service as the elected Tax Commissioner—September 1, 2015, to present.

                c.       Retaliation

        Finally, Plaintiffs’ retaliation claims are easily pierced. For the same reason the

Court dismissed Plaintiffs’ retaliation claims brought under Title VII against Defendant

Tedders—because he was not the tax commissioner at the time (“[t]hroughout the end of

2017 and 2018”) of the alleged retaliation and thus could not have been the retaliating

employer—their retaliation claims brought under § 1981 (§ 1983) against him are

dismissed as well. [Doc. 1 at ¶ 25–26]. Accordingly, the Court DISMISSES Plaintiffs’

retaliation-based discrimination claims under § 1981 (§ 1983) asserted against Tedders in

both his individual and official capacities. Plaintiffs’ race discrimination claim based on



6Plaintiffs filed their lawsuit on August 21, 2018. [Doc. 1 at p. 13]. Thus, applying a four-year limitations
period to their unequal pay and discriminatory pay-raise claims, such claims against Tedders could only
reach back to August 22, 2014.


                                                     17
retaliation asserted against Defendant McCord in both his individual 7 and official 8

capacities is permitted to proceed forward.

                                              CONCLUSION

        Based on the foregoing, only the following claims are permitted to proceed:


7 Although Defendant McCord seeks dismissal of Plaintiffs’ claims in his “individual capacity only,”
seemingly for both Title VII liability and liability under § 1981 (§ 1983), his arguments only pertain to
individual-capacity dismissal under Title VII. [Doc. 10-1 at p. 1] (emphasis omitted); see also [Doc. 10-1 at
pp. 4–5]. However, individual-capacity suits under § 1981 (§ 1983) seek to impose personal liability upon a
government official for actions he takes under color of state law. Kentucky v. Graham, 473 U.S. 159, 165
(1985). “[T]o establish individual liability in a § 1983 action, it is enough to show that the official, acting
under the color of state law, caused the deprivation of a federal right.” Graham, 473 U.S. at 166 (citing
Monroe v. Pape, 365 U.S. 167 (1961)). More, however, is required in an official-capacity action, a
governmental entity is liable under § 1983 only when the entity itself is a “moving force” behind the
deprivation, thus, in an official-capacity suit the entity’s “policy or custom” must have played a part in the
violation of federal law. Polk Cnty. v. Dodson, 454 U.S. 312, 326 (1981) (internal quotations omitted) (quoting
Monell v. Dep’t of Soc. Servs. of City of New York, 436 U.S. 658, 693–94 (1978)).

When it comes to defenses to liability, an official in an individual-capacity action may, depending on his
position, be able to assert personal immunity defenses, such as objectively reasonable reliance on existing
law. Graham, 473 U.S. at 166–67; see also Imbler v. Pachtman, 424 U.S. 409 (1976) (absolute immunity); Pierson
v. Ray, 386 U.S. 547 (1967) (same); Harlow v. Fitzgerald, 457 U.S. 800 (1982) (qualified immunity); Wood v.
Strickland, 420 U.S. 308 (1975) (same). In an official-capacity action, these defenses are unavailable. Owen v.
City of Independence, 445 U.S. 622 (1980); see also Brandon v. Holt, 469 U.S. 464 (1985). The only immunities
that can be claimed in an official-capacity action are forms of sovereign immunity that the entity may
possess, such as that found in the Eleventh Amendment.

8 Case law is clear that “[t]he Eleventh Amendment insulates a state from suit brought by individuals in
federal court unless the state either consents to suit or waives its Eleventh Amendment immunity.” Stevens
v. Gray, 864 F.2d 113, 114 (11th Cir. 1989). Furthermore, “[a] lawsuit against a state agency or employee in
its official capacity is no different than a suit against the state itself[, and] such defendant is immune.” Barr,
2019 WL 1099791 at *5 (citing Will v. Mich. Dep’t of State Police, 491 U.S. 58, 71 (1989)). Because Congress, in
enacting § 1981, or 42 U.S.C. § 1983 for that matter, did not abrogate a state’s “well-established immunities
or defenses” provided by the Eleventh Amendment, Plaintiffs’ § 1981 claims asserted against Defendants
McCord and Tedders in their official capacity are subject to dismissal. Although Defendants asserted “the
defense of Eleventh Amendment immunity” in their Amended Answer [Doc. 11 at p. 5], their arguments
in support of their dismissal motion did not raise Eleventh Amendment immunity, and the Court cannot
sua sponte dismiss official capacity claims when a party fails to present any argument related to an
immunity defense. Bouchard Transp. Co. v. Fla. Dep’t of Envtl. Protection, 91 F.3d 1445, 1448 (11th Cir. 1996)
(discussing that although the Eleventh Amendment is a threshold issue, the Supreme Court has held that
it is not jurisdictional in the sense that a court must address Eleventh Amendment issues sua sponte) (citing
Patsy v. Bd. of Regents, 457 U.S. 496, 515 n.19 (1982)).


                                                       18
          •   Plaintiffs’ Title VII race discrimination claims based on unequal pay,
              discriminatory pay raises, and retaliation asserted against Defendant
              McCord in his official capacity;

          •   Plaintiffs’ § 1981 (§ 1983) race discrimination claims for unequal pay and
              discriminatory pay raises asserted against Defendants McCord and
              Tedders (subject to the limitations outlined above) in their individual and
              official capacities; and,

          •   Plaintiffs’ § 1981 (§ 1983) race discrimination claim for retaliation asserted
              against Defendant McCord in his individual and official capacities.

      Accordingly, the Court GRANTS IN PART and DENIES IN PART Defendants’

Partial Motion to Dismiss [Doc. 10].

      SO ORDERED, this 4th day of April, 2019.




                                          S/ Tilman E. Self, III
                                          TILMAN E. SELF, III, JUDGE
                                          UNITED STATES DISTRICT COURT




                                            19
